Order entered June 7, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00666-CR

                        EX PARTE MICHAEL DWAYNE WILLIAMS

                       On Appeal from the County Criminal Court No. 10
                                    Dallas County, Texas
                             Trial Court Cause No. MC18-A5804

                                             ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his post-conviction application for writ of habeas corpus. This is an accelerated

appeal and is governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record.

        We ORDER the D a l l a s County Clerk to file the clerk’s record by June 21, 2019.

We ORDER that the clerk’s record contain copies of the application for writ of habeas corpus,

any response by the State, the trial court’s order disposing of the writ application, any other

documents filed that relate to the writ application, and the trial court’s certification of appellant’s

right to appeal.
          The trial court order attached to appellant’s notice of appeal indicates no hearing was

conducted. Therefore, the Court will consider the record complete upon the filing of the clerk’s

record.

          Because appellant has filed an appeal from a habeas corpus proceeding challenging a

conviction, we apply the same briefing rules, deadlines, and schedule that apply to direct appeals

from criminal cases. See TEX. R. APP. P. 31.1(a). Thus, appellant’s brief shall be due thirty days

after the record is filed.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Etta J. Mullin, Presiding Judge, County Criminal Court No. 10; John F. Warren,

Dallas County Clerk; and the Dallas County District Attorney.

          We further DIRECT the Clerk to send a copy of this order, by first class mail, to Michael

Dwayne Williams, TDCJ No. 02013533, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-

9606.

                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE




                                                –2–